Name: 2007/881/EC: Council Decision of 20 December 2007 amending the CouncilÃ¢ s Rules of Procedure
 Type: Decision
 Subject Matter: EU institutions and European civil service;  management;  politics and public safety
 Date Published: 2007-12-29

 29.12.2007 EN Official Journal of the European Union L 346/17 COUNCIL DECISION of 20 December 2007 amending the Councils Rules of Procedure (2007/881/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular the first subparagraph of Article 207(3) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 121(3) thereof, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 41(1) thereof, Having regard to Article 2(2) of Annex III to the Councils Rules of Procedure (1), Whereas: (1) Article 11(5) of the Councils Rules of Procedure (hereinafter referred to as Rules of Procedure) provides that when a decision is to be adopted by the Council by a qualified majority, and if a member of the Council so requests, it shall be verified that the Member States constituting the qualified majority represent at least 62 % of the total population of the European Union calculated according to the population figures set out in Article 1 of Annex III to the Rules of Procedure. (2) Article 2(2) of Annex III to the Rules of Procedure, on detailed rules for implementing the provisions concerning the weighting of votes in the Council, provides that, with effect from 1 January each year, the Council shall, in accordance with the data available to the Statistical Office of the European Communities on 30 September of the preceding year, amend the figures set out in Article 1 of that Annex. (3) The Rules of Procedure should therefore be amended accordingly for 2008, HAS DECIDED AS FOLLOWS: Article 1 Article 1 of Annex III to the Rules of Procedure shall be replaced by the following: Article 1 For the purposes of implementing Article 205(4) of the EC Treaty, Article 118(4) of the Euratom Treaty, and the third subparagraph of Article 23(2) and Article 34(3) of the EU Treaty, the total population of each Member State for the period from 1 January to 31 December 2008 shall be as follows: Member State Population (Ã  1 000) Germany 82 314,9 France 63 392,1 United Kingdom 60 823,8 Italy 59 131,3 Spain 44 474,6 Poland 38 125,5 Romania 21 565,1 Netherlands 16 358 Greece 11 171,7 Portugal 10 599,1 Belgium 10 584,5 Czech Republic 10 287,2 Hungary 10 066,1 Sweden 9 113,2 Austria 8 298,9 Bulgaria 7 679,3 Denmark 5 447,1 Slovakia 5 393,6 Finland 5 276,9 Ireland 4 319,4 Lithuania 3 384,9 Latvia 2 281,3 Slovenia 2 010,3 Estonia 1 342,4 Cyprus 778,7 Luxembourg 476,2 Malta 407,8 Total 495 103,9 Threshold (62 %) 306 964,4 Article 2 This Decision shall take effect on 1 January 2008. It shall be published in the Official Journal of the European Union. Done at Brussels, 20 December 2007. For the Council The President F. NUNES CORREIA (1) Council Decision 2006/683/EC, Euratom of 15 September 2006 adopting the Councils Rules of Procedure (OJ L 285, 16.10.2006, p. 47).